                          UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                      NO. 5:18-CR-424-FL1



   UNITED STATES OF AMERICA

        v.                                                  ORDER TO SEAL

   MARK BASS




       On motion of the Defendant, Mark Bass, and for good cause shown, it is hereby ORDERED

that DE 37 be sealed until further notice by this Court.

       IT IS SO ORDERED.

             15th day of May, 2019.
       This _____




                                      _____________________________________________
                                      LOUISE WOOD FLANAGAN
                                      United States District Judge
